EXHIBIT 99.1 YAMANA GOLD INC. ANNUAL MEETING OF SHAREHOLDERS MAY 1, 2013 VOTING RESULTS Resolution #1: On a ballot the shareholders ratified the Election of directors for all nominees listed below: Ballots Tabulated: For Withheld 1. Peter Marrone 2. Patrick J. Mars 3. John Begeman 4. Alexander Davidson 5. Richard Graff 6. Nigel Lees 7. Juvenal Mesquita Filho 8. Carl Renzoni 9. Antenor F. Silva, Jr. 10. Dino Titaro Resolution #2: On a show of hands, the Chairman declared that the shareholders ratified the appointment of Deloitte LLP as auditors. Proxies Tabulated: For: Withheld: Total: Dated this 1st day of May, 2013. CIBC MELLON TRUST COMPANY /s/ Anoosheh Farzanegan /s/ Charito de Vera Anoosheh Farzanegan Charito de Vera
